Case 20-70170-hdh13 Doc 39 Filed 09/21/20                    Entered 09/21/20 11:13:52     Page 1 of 2


Robert B. Wilson
Chapter 13 Trustee
1407 Buddy Holly Avenue
Lubbock, TX 79401-9401
(806)748-1980 Phone
(806)748-1956 Fax


                            IN THE UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                     WICHITA FALLS DIVISION



IN RE:                                                                CASE NO: 20-70170
BOBBY RAY BOUNDS JR                                                   HEARING DATE: 10/21/2020
                                                                      HEARING TIME: 10:00 am

                                    TRUSTEE'S MOTION TO DISMISS


NOW COMES Robert B. Wilson, Chapter 13 Trustee, and files this Trustee's Motion to Dismiss in
accordance with 11 U.S.C. 1307(c), Rule 9014, Rule 1017(f)(1), and General Order 2017-01 and would
respectfully show unto to the Court as follows:

    1. Debtor filed for relief under Chapter 13 of the Bankruptcy Code on June 17, 2020.

    2. Debtor's Plan of Reorganization and Motion for Valuation has not been confirmed.

    3. Debtor has failed to confirm the plan filed with this Court.

    4. Failure to provide 2018-2019 Tax Returns to Trustee.

    5. Failure to provide monthly profit and loss reports.

    6. As of 9/21/2020, the debtor is delinquent in the amount of $5,351.00.


WHEREFORE, the Trustee prays that this Chapter 13 case be dismissed per 11 U.S.C. 1307(c).



                                                       Respectfully submitted,

                                                        /s/ Marc McBeath
                                                       Marc McBeath, Bar # 13328600
                                                       Staff Attorney
                                                       Robert B. Wilson, Bar # 21715000
                                                       Chapter 13 Trustee
Case 20-70170-hdh13 Doc 39 Filed 09/21/20                  Entered 09/21/20 11:13:52            Page 2 of 2


                                           IMPORTANT NOTICE

YOU ARE HEREBY NOTIFIED THAT PURSUANT TO 11 U.S.C. §102 YOU ARE GIVEN UNTIL
10/15/2020, TO FILE YOUR WRITTEN RESPONSE TO THIS MOTION WITH THE BANKRUPTCY
CLERK, 1100 COMMERCE ST STE 1254, DALLAS, TX 75242. IF NO WRITTEN OBJECTIONS ARE
FILED BY THAT DATE, THE COURT MAY ACT UPON THE MATTER WITHOUT FURTHER NOTICE.
IF A WRITTEN OBJECTION IS FILED, A HEARING WILL BE HELD 10/21/2020 AT 10:00 am AT THE
FOLLOWING ADDRESS:

    FOR LIVE COURT:                                    FOR VIDEO COURT:
    US COURTHOUSE ROOM 222                             US COURTHOUSE ROOM 216A
    10TH & LAMAR STREETS                               10TH AND LAMAR STREETS
    WICHITA FALLS, TX 76301                            WICHITA FALLS, TX 76301


A PRE-HEARING CONFERENCE WITH THE TRUSTEE SHALL BE HELD ON 10/21/2020 AT 8:30 am
THE FOLLOWING ADDRESS:

    PRE-HEARING CONFERENCE:
    US COURTHOUSE ROOM 303
    10TH AND LAMAR STREETS
    WICHITA FALLS, TX 76301

ALL PARTIES ARE REQUIRED TO ATTEND OR BE REPRESENTED AT THE PRE -HEARING
CONFERENCE. DEBTOR CONSULT WITH YOUR ATTORNEY TO DETERMINE IF YOUR
ATTENDANCE IS REQUIRED.


                                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing TRUSTEE'S MOTION TO DISMISS was
served on the following parties electronically or at the addresses listed below by U.S. First Class mail on
September 21, 2020.

ANTHONY W BATES, SHERRILL & GIBSON PLLC, 3711 MAPLEWOOD SUITE 200, WICHITA FALLS, TX 76308
BOBBY RAY BOUNDS JR, 4890 JOHNSON RD, IOWA PARK, TX 76367
HANK RUGELEY, ESQUIRE, DAVISON RUGELEY LLP, 900 EIGHTH STREET SUITE 1102, WICHITA FALLS, TX
76301
JOHN STERN, ASST ATORNEY GEN, C/O SHERRI SIMPSON, PARALEGAL, P.O. BOX 12548, AUSTIN, TX
78711-2548
JONATHAN R ELLZEY, ELDER BICKINGS & ELLZEY, 302 E THIRD ST, BURKBURNETT, TX 76354
MATTHEW D ANDERSON, SHERRILL & GIBSON PLLC, 3711 MAPLEWOOD STE 200, WICHITA FALLS, TX
76308
MOLLIE LEREW, PERDUE BRANDON FIELDER COLLINS & MOTT LLP, PO BOX 8188, WICHITA FALLS, TX
76307
MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
STRATOS L APOSTOLOU, ATT GENERAL OF TEXAS/CHILD SUPPORT DIVISION, 2512 SOUTH IH 35 SUITE
200, AUSTIN, TX 78704




Date: 09/21/2020                                       /s/ Marc McBeath
                                                       Marc McBeath, Bar # 13328600
                                                       Staff Attorney
                                                       Robert B. Wilson, Bar # 21715000
                                                       Chapter 13 Trustee
